In a proceeding under section 205 of the General Municipal Law, to recover a payment upon the death of a volunteer fireman, order of the County Court, Westchester County, directing a money judgment in favor of petitioner, unanimously affirmed, with costs. The decedent suffered a coronary thrombosis within approximately a half hour after he had finished driving a fire truck to and from the location of a fire. The evidence is sufficient to sustain the implicit finding that he died from injuries incurred while in the performance of his duties as a volunteer fireman. Present — Lewis, P. J., Cars-well, Johnston, Adel and Wenzel, JJ.